Beard, Justice.
The plaintiff in error, Ote Merrill, was convicted, in the District Court of Sheridan County, of the crime of larceny and sentenced to a term in the penitentiary. From that judgment he brings the case here on error.
The information charged the defendant (plaintiff in error) with the larceny of one head of neat cattle, the prop^ erty of one Stella Kosine. On the trial the jury returned a Verdict as follows: . “We, the jury, duly impanelled and sworn in the above entitled cause, do find the defendant, Ote Merrill, guilty as charged in the information.” It is contended that the verdict was insufficient to support the judgment because the jury did not find and return in the verdict the value of the property stolen. Since this case was tried the case of Thomson v. State, 130 Pac. 850, was decided by this court, and the Attorney General in his brief concedes that the cases are parallel, as we find them to be. Following the decision in the Thomson case, the judgment in this case will have to be reversed and the cause remanded for a new trial; and it is so ordered.

Reversed.

Scott, C. J. concurs.
Potter, J., did not sit.